Title: From Thomas Jefferson to John Minor, 9 January 1825
From: Jefferson, Thomas
To: Minor, John


Dear Sir
Monto
Jan. 9  25.
Your favor of the 2d has been recieved. all the professorship of the University are engaged, so that there is no opening in it for any new candidate. we now await the arrival fo 3. of our professors who were to embark from London for Norfolk in October; and have therefore been for some time hourly expected. the moment their arrival is known the public will be notified of the day for opening the instn, which will be as early as their journey from Norfolk to this place will admit.Accept the assurce of my great respect & esteemTh: J